Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1.    (Currently Amended) A gas-lift well system, comprising: 
a casing extending down a wellbore; production tubing extending within the casing; 
a gas system for introducing compressed gas into an annular space between the casing and the production tubing; 
at least one gas-lift input extending from the annular space to an interior of the production tubing; and 
at least one fluid flow regime modifier within the production tubing and at least partially within a fluid column of the production tubing, the at least one fluid flow regime modifier configured to reduce fluid fallback and impart a turbulent flow regime to at least a portion of the fluid column, the at least one fluid flow regime modifier comprising: 
a central rod extending along a longitudinal length of the production tubing and at least substantially centered within the production tubing; and 
a plurality of fin members extending radially outward from the central rod, wherein each fin member of the plurality of fin members comprises at least oneon an outer surface of the central rod to a second point on an outer surface of the central rod, wherein a line extending between the first point and the second point defines an axis that is parallel to a central longitudinal axis of the central rod.


a casing extending down a wellbore; production tubing extending within the casing; 
a gas system for introducing compressed gas into an annular space between the casing and the production tubing; 
at least one gas-lift input extending from the annular space to an interior of the production tubing; and 
at least one fluid flow regime modifier within the production tubing and at least partially within a fluid column of the production tubing, the at least one fluid flow regime modifier configured to reduce fluid fallback and cause fluid flow within the fluid column proximate a wall of the production tubing to move toward a center of the fluid column and fluid flow at a center of the fluid column to move toward the wall of the production tubing, the at least one fluid flow regime modifier comprising: 
a central rod extending along a longitudinal length of the production tubing and at least substantially centered within the production tubing; and 
a plurality of fin members extending radially outward from the central rod, wherein each fin member of the plurality of fin members comprises at least oneon an outer surface of the central rod to a second point on an outer surface of the central rod wherein a line extending between the first point and the second point defines axis that is parallel to a central longitudinal axis of the central rod.

17.    (Currently    Amended)    A    method    of    installing    a    fluid    flow    regime    modifier, comprising:
providing at least one fluid flow regime modifier within production tubing of a wellbore and at least partially within a fluid column of the production tubing, 
wherein providing at least one fluid flow regime modifier within production tubing comprises a central rod that extends along a longitudinal length of the production tubing, the central rod having a plurality of wing members extending radially outward from the central rod, wherein each fin member of the at least oneon an outer surface of the central rod to a second point on an outer surface of the central rod wherein a line extending between the first point and the second point defines an axis that is parallel to a central longitudinal axis of the central rod, the at least one fluid flow regime modifier configured to reduce fluid fallback and impart a turbulent flow regime to at least a portion of the fluid column.


Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 12/14/2020 AFCP2.0 filing.  The proposed claims in such filing have been entered and form the basis of the amendments marked herein.  
In view of the applicant's amendments, all previously presented Section 112(b) rejections have been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claims 1, 11, and 17 were not located in one reference, or a reasonable combination of references, particularly with regard to the precise orientation of at least one loop of material on each fin member on the central rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676